ICJ_091_ApplicationGenocideConvention_BIH_SCG_1995-03-21_ORD_01_NA_00_FR.txt. COUR INTERNATIONALE DE JUSTICE

RECUEIL DES ARRETS,
AVIS CONSULTATIFS ET ORDONNANCES

AFFAIRE RELATIVE À L’APPLICATION
DE LA CONVENTION POUR LA PRÉVENTION
ET LA RÉPRESSION DU CRIME DE GÉNOCIDE

(BOSNIE-HERZEGOVINE
c. YOUGOSLAVIE {SERBIE ET MONTENEGRO))

ORDONNANCE DU 21 MARS 1995

1995

INTERNATIONAL COURT OF JUSTICE

REPORTS OF JUDGMENTS,
ADVISORY OPINIONS AND ORDERS

CASE CONCERNING APPLICATION OF
THE CONVENTION ON THE PREVENTION AND
PUNISHMENT OF THE CRIME OF GENOCIDE

(BOSNIA AND HERZEGOVINA
v. YUGOSLAVIA (SERBIA AND MONTENEGRO))

ORDER OF 21 MARCH 1995
Mode officiel de citation:

Application de la convention pour fa prévention et la répression
du crime de génocide, urdennance du 21 mars 1995
CET. Recucil 1995, p. 80

Official citation :

Application of the Convention on the Prevention and Punishment
of the Crime of Genocide, Order of 21 March 1995,
LC. Reports 1995, p. 80

| M° de vente:
ISSN 0074-4441 | Sales number 658
ISBN 92-1-070721-5 |

 
80

COUR INTERNATIONALE DE JUSTICE

1995 ANNEE 1995
2! mars
Rôle général
n“ 91 21 mars 1995

AFFAIRE RELATIVE À L’APPLICATION
DE LA CONVENTION POUR LA PREVENTION
ET LA REPRESSION DU CRIME DE GENOCIDE

(BOSNIE-HERZEGOVINE |.
c. YOUGOSLAVIE (SERBIE ET MONTENEGRO)

ORDONNANCE

Le Président de la Cour internationale de Justice,

Vu Particle 48 du Statut de la Cour et les paragraphes 3 et 4 de l'ar-
ticle 44 de son Réglement.

Vu Pordonnance du 16 avril 1993, par laquelle ie Président de la Cour
a fixé au 15 octobre 1993 la date d'expiration du délai pour le dépôt du
meémoire de la Bosnic-Hervégovine et au [3 avril 1994 la date d'expira-
tion du délai pour le dépét du contre-mémutre de la Yougoslavie (Serbie
ct Monténégro),

Vu l'ordonnance du 7 octobre 1993, par laquelle le Vice-Président de la
Cour a reporté au 15 avril 1994 la date d'expiration du délai pour Je
dépôt du mémoire de la Bosmic-Herzépovine et au 15 avril 1995 Ja dute
d'expiration du délai pour le dépôt du contre-mémoire de la Yougoslavie
(Serbie et Monténégro]:

Considérant que le mémoire de la Bosme-Hervégevine a &té dûment
déposé dans le délai proroge;

Considérant que. par une lettre avec aunexe datée du 9 février 1995
ct parvenue au Greffe le même jour par télécome, l'agent du défendeur
a prié la Cour, pour les raisons exposées dans ladite lettre, de reporter
au 15 novembre 199$ la date d'expiration du délai pour le dépôt du

4
8l APPLICATION DE CONVENTION GENOCIDE (ORD. 21 [LL 95)

contre-mémoire de son gouvernement; ét considérant que le Greffier a
immédiatement transmis copie de cette lettre et de son annexe à l'agent
du demandeur:

Considérant que, par une letire datés du 8 mars 1995 et parvenue au
Greffe le même jour par telécopie, l'agent du demandeur a fait savoir que
son gouvernement estimait, pour les raisons exposées dans ladite lettre,
que la Cour ne devait pas accéder à la demande de prorogation de délai
présentée par la Yougoslavie {Serbie el Monténégro},

Reporte au 30 juin 1995 la date d'expiration du délai pour le dépôt
du contre-mémoire du Gouvernement de la République fédérative de
Yougoslavie (Serbie et Monténégro);

Réserve la suite de la procédure.

Fait en français et en anglais, le texte français faisant foi, au Palais de
la Paix, à La Haye, le vingt et un mars mil neuf cent quatre-vingl-quinze,
en trois exemplaires, dont l’un restera déposé aux archives de 14 Cour et
les autres seront transmis respectivement au Gouvernement de la Répu-
blique de Bosnie-Herzégovine et au Gouvernement de la République
fédérative de Yougoslavie (Serie ei Monténégro).

Le Président,
{Signé} Mohammed Beniaoui.

Le Greffier,
(Signé) Eduardo VALENCIA-OsPINA.
